Exhibit 10.3




AMENDMENT AND WAIVER, dated of as May 18, 2017 (this “Amendment”), among the
Lenders party hereto, the Administrative Agent and Keane Group Holdings, LLC, a
Delaware limited liability company (the “Lead Borrower”).


RECITALS


WHEREAS, the Lead Borrower has entered into that Asset-Based Revolving Credit
Agreement dated as of February 17, 2017 (as amended, waived, modified, or
otherwise changed, the “ABL Credit Agreement”) with Keane Group, Inc., a
Delaware corporation (the “Parent”), the other Borrowers and Guarantors named
therein, each Lender from time to time party thereto and Bank of America, N.A.
as Administrative Agent and Collateral Agent (in such capacity, the
“Administrative Agent”) (capitalized terms used herein but not defined herein
shall have the meanings assigned to such terms in the ABL Credit Agreement);
WHEREAS, the Lead Borrower and the other Borrowers and Guarantors have entered
into that certain Term Loan Agreement dated as of March 15, 2017, by and among
the Parent, the Lead Borrower, the persons named on Schedule 1.01A thereto, the
guarantors party thereto, each lender from time to time party thereto and Owl
Rock Capital Corporation (“ORCC”), as administrative agent and collateral agent
(the “Existing Term Loan Agreement”) where the lenders thereunder made a term
loan in the aggregate principal amount of $150,000,000;


WHEREAS, the Parent is entering into that certain Purchase Agreement, dated as
of May 18, 2017 (the “Purchase Agreement”), by and among RockPile Energy
Holdings LLC, RockPile Management Newco, LLC, and RockPile Energy Services LLC
(collectively, the “Company”) on behalf of itself and its subsidiaries and the
Parent, as buyer, to purchase 100% of the Equity Interests of the Company and
consummate the other transactions contemplated thereby (collectively, the
“Purchase Transaction”);


WHEREAS, ORCC has issued a commitment letter, dated as of May 18, 2017 (the
“ORCC Commitment Letter”), to the Lead Borrower, for a new term loan facility in
an aggregate principal amount equal to $285,000,000, of which $150,000,000 will
be used to refinance the aggregate outstanding obligations under the Existing
Term Loan Agreement and $135,000,000 will be used to, among other things, pay
the cash proceeds to the seller in respect of the Purchase Transaction and the
fees and expenses related thereto (such term loan facility, as described in the
ORCC Commitment Letter, the “New Term Loan Facility”); and


WHEREAS, Section 10.01 of the ABL Credit Agreement permits provisions thereof to
be amended or waived with the consent of the Lead Borrower, the Required Lenders
and the Administrative Agent;


NOW THEREFORE, as an accommodation to the request of the Lead Borrower on behalf
of the agent for the lenders under the Term Loan Agreement, the parties hereto
agree as follows:


1.
Amendments:

a.    Amendment and Restatement of Certain Definitions. The definition of
“Designated Senior Indebtedness” in Section 1.01 of the ABL Credit Agreement is
hereby amended and restated in its as follows:
“‘Designated Senior Indebtedness’ means (a) the Existing NPA Debt and any
Permitted Refinancing thereof and (b) on and after the repayment in full of the
Indebtedness described in clause (a), Indebtedness on terms (other than any
terms described in the following clauses (i), (ii), (iii) and (iv) so long as
the conditions set forth in such clauses are satisfied)




--------------------------------------------------------------------------------





reasonably satisfactory to the Administrative Agent that (i) shall mature no
earlier than the six-month anniversary of the Maturity Date, (ii) shall not
require annual amortization payments in excess of 10% of the aggregate original
principal amount of such Indebtedness, (iii) shall not have cross-defaults to
Section 7.14, and (iv) the aggregate outstanding principal amount of which shall
not exceed the sum of (A) $285,000,000 plus (B) an additional principal amount
equal to $150,000,000 plus (C) an unlimited amount subject to (x) Consolidated
EBITDA for the four fiscal quarter period occurring immediately prior thereto
being in excess of $75,000,000 and (y) immediately after giving pro forma effect
thereto and to the use of proceeds thereof, the Fixed Charge Coverage Ratio
shall be at least 1.0:1.0, and any Permitted Refinancings thereof.”
b.    Section 1.01. Clause (n) of the definition of “Permitted Disposition” in
Section 1.01 of the ABL Credit Agreement is hereby amended and restated in its
entirety as follows:
“(n) Dispositions described in Schedule 7.05;”
c.    Section 7.10(b)(xi). Section 7.10(b)(xi) of the ABL Credit Agreement is
hereby amended and restated in its entirety as follows:
“customary restrictions contained in the agreement evidencing the Designated
Senior Indebtedness and, in each case, any Permitted Refinancing thereof,
provided that any such restrictions contained therein, taken as a whole, are no
more restrictive or burdensome than the comparable provisions set forth in the
Term Loan Documents (as defined in the Intercreditor Agreement), provided that a
certificate of a Responsible Officer delivered to the Administrative Agent
stating that the Lead Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirement shall be conclusive evidence that
such terms and conditions satisfy the foregoing requirement,”
2.
Schedules. The Schedules to the ABL Credit Agreement shall be supplemented by
adding Schedule 7.05 thereto as set forth in Annex A hereto.

3.
Waiver and Consent. Notwithstanding anything contained in the ABL Credit
Agreement and the other Loan Documents, immediately after giving effect to the
amendments in Section 1 hereof, each of the Administrative Agent and the Lenders
party hereto hereby:

a.
consents to the Purchase Transaction as set forth in the Purchase Agreement as
of the date hereof (as amended, waived or otherwise modified thereunder in
accordance with this Section 3(a)) and agrees that the Purchase Transaction
shall constitute a “Permitted Acquisition” for all purposes under the ABL Credit
Agreement and the other Loan Documents so long as (i) the Purchase Transaction
is consummated within 120 days of the date hereof and (ii) any contingent
consideration (other than the net working capital adjustment) is paid within one
year of the date hereof; provided that, unless the Administrative Agent shall
have otherwise consented, such consent not to be unreasonably withheld, delayed
or conditioned, the Purchase Agreement shall not be amended, waived or otherwise
modified by the Lead Borrower or any of its Affiliates, except that (i) the
initial cash purchase price of the Purchase Transaction to be paid to the
sellers thereunder at closing may be increased if such increase is attributable
to the adjustments to the amount of the initial cash purchase price to be paid
to the sellers thereunder at closing as set forth in the Purchase Agreement as
in effect on the date hereof, (ii) the non-cash portion of the consideration to
be paid to the sellers thereunder may be amended, waived or otherwise modified,
(iii) the consideration to be paid to the sellers thereunder may be reduced,
(iv) the





--------------------------------------------------------------------------------





initial cash consideration to be paid to the sellers thereunder may be increased
by an amount not exceeding 10% of the amount of consideration to be paid to the
sellers thereunder, and (v) any other provision may be amended, waived or
otherwise modified to the extent not materially adverse to the interests of the
Lenders;
b.
confirms its agreement that (i) the New Term Loan Facility as described in the
ORCC Commitment Letter is reasonably satisfactory as required by the definition
of “Designated Senior Indebtedness” in the ABL Credit Agreement and (ii) the
Indebtedness to be incurred under the New Term Loan Facility will constitute
“Designated Senior Indebtedness” for all purposes under the ABL Credit Agreement
and the other Loan Documents;

c.
each provide their consent, and direct the Administrative Agent, in its capacity
as ABL Collateral Agent under the Intercreditor Agreement, to provide its
consent, and the Administrative Agent, in its capacity as ABL Collateral Agent
provides its consent, to the refinancing of the Pari Term Loan Debt Obligations
(as defined in the Intercreditor Agreement) with Indebtedness incurred under the
New Term Loan Facility and that the Indebtedness incurred under the New Term
Loan Facility will constitute Pari Term Loan Debt Obligations; and

d.
waives the requirement of Section 7.10 of the ABL Credit Agreement as it applies
to the New Term Loan Facility and all other loan documents related thereto as
described in the ORCC Commitment Letter as of the date hereof.

The Lenders party hereto constitute the “Required Lenders” as defined in the ABL
Credit Agreement and hereby authorize and instruct the Administrative Agent to
enter into this Amendment, and hereby agree that all provisions of Article IX of
the Credit Agreement apply to any actions of the Administrative Agent pursuant
hereto.


This Amendment shall become effective immediately upon the signature hereof by
the Lead Borrower, the Lenders party hereto (comprising the Required Lenders)
and the Administrative Agent.


The Lead Borrower hereby confirms that all provisions of Section 10.04, 10.07,
10.14 and 10.15 of the Credit Agreement apply to all of the matters covered by
this Amendment.


THIS AMENDMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY WHATSOEVER
TO THIS AMENDMENT (WHETHER IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY,
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


This Amendment shall constitute a “Loan Document” for purposes of the ABL Credit
Agreement.


Other than as set forth herein, no provision of any Loan Document is hereby
waived, amended or otherwise modified, and, after giving effect to this
Amendment, the Loan Documents are hereby ratified and confirmed in all respects.
The parties hereto agree that this Amendment shall not constitute a novation of
the ABL Credit Agreement.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 
BORROWERS:
 
 
 
 
KEANE GROUP HOLDINGS, LLC
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
 
 
 
KEANE FRAC, LP
 
 
 
 
By:
Keane Frac GP, LLC, its General Partner
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
 
 
 
KS DRILLING, LLC
 
 
 
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 





 
 
 

[Signature Page to Amendment to Keane ABL Agreement]

--------------------------------------------------------------------------------







 
GUARANTORS:
 
 
 
 
KEANE GROUP, INC.
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
 
 
 
KGH INTERMEDIATE HOLDCO I, LLC
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
KGH INTERMEDIATE HOLDCO II, LLC
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 
 
KEANE FRAC GP, LLC
 
 
 
 
By:
KGH Intermediate Holdco II, LLC, its
 
 
Managing Member
 
 
 
 
 
 
 
By:
/s/ Gregory Powell
 
 
Name: Gregory Powell
 
 
Title: President and Chief Financial
Officer
 
 
 











[Signature Page to Amendment to Keane ABL Agreement]



--------------------------------------------------------------------------------





 
Bank of America, N.A., as Administrative Agent, and
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Hance VanBeber
 
 
Name: Hance VanBeber
 
 
Title: Sr. Vice President





[Signature Page to Amendment to Keane ABL Agreement]



--------------------------------------------------------------------------------





 
JPMorgan Chase Bank, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Christy L. West
 
 
Name: Christy L. West
 
 
Title: Authorized Officer





[Signature Page to Amendment to Keane ABL Agreement]



--------------------------------------------------------------------------------





 
Morgan Stanley Senior Funding, Inc., as a Lender
 
 
 
 
 
 
 
By:
/s/ Patrick Layton
 
 
Name: Patrick Layton
 
 
Title: Vice President









[Signature Page to Amendment to Keane ABL Agreement]



--------------------------------------------------------------------------------





 
Citibank, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Brendan Mackay
 
 
Name: Brendan Mackay
 
 
Title: Vice President and Director









[Signature Page to Amendment to Keane ABL Agreement]



--------------------------------------------------------------------------------





 
PNC Bank, N.A., as a Lender
 
 
 
 
 
 
 
By:
/s/ Edward Chonko
 
 
Name: Edward Chonko
 
 
Title: Senior Vice President



PNC Bank, N.A., as a Lender
By:    /s/ Edward Chonko    
Name: Edward Chonko    
Title: Senior Vice President












[Signature Page to Amendment to Keane ABL Agreement]



--------------------------------------------------------------------------------






Annex A


[Provided under Separate Cover]


